EXHIBIT 10.1

 

SEPARATION AND RELEASE AGREEMENT

 

THIS SEPARATION AND RELEASE AGREEMENT (“Agreement”) is between David B. Burritt
(“I,” “me” or “my”) and Caterpillar Inc. (“Employer”).  Employer and I agree:

 

1.         Employment through September 30, 2010.  My employment with Employer
will terminate effective October 1, 2010 (the “Termination Date”).  My active
service performing the function of Vice President, Global Finance & Strategic
Services Division, and as Chief Financial Officer, will end effective June 1,
2010.  I will continue as an active employee of Employer through September 30,
2010.  During this period I have the opportunity to pursue full time employment
opportunities with another employer without compromising my eligibility to
receive the payments and benefits described in this Agreement.  This provision
in no way limits Employer’s rights to enforce my obligations under Paragraph 6
of this Agreement.  I agree that I will be available with appropriate advance
notice (48 hours to the extent practicable) so as to not compromise any other
employment obligations I may have, to perform such duties as required by the
Chief Financial Officer through such date.  From June 1, 2010 through
September 30, 2010, I will continue to receive my current base salary and will
be entitled to participate in the same employee benefit and incentive
compensation plans/programs as other similarly situated employees, subject to
any restrictions, limitations and discretionary authority specified in such
plans and programs. By way of example but not limitation, I will be eligible to
receive pro rata payments pursuant to the Caterpillar Inc. Short-Term Incentive
Plan for Management, Salaried and Non-Bargained Hourly Employees (“STIP”) and
the Caterpillar Inc. Long-Term Cash Performance Plan (“LTCPP”) to the extent of
actual attainment of the respective STIP and LTCPP performance goals/metrics and
in accordance with the terms and provisions of such plans. I understand that my
final performance summary rating as an employee effective on October 1, 2010
will not negatively impact my receipt of STIP and LTCPP that I am eligible to
receive as described in this Agreement.  I further understand that after
October 1, 2010 I will receive as part of my final wages payment for 22 days of
vacation time that I will not have used during 2010 in the amount of $42,646.56.

 

2.         Separation Payments and Benefits.  Employer will provide me with the
following separation payments and benefits, less applicable tax withholding and
deductions, in addition to the compensation I will receive as an active employee
through September 30, 2010:

 

A.        A lump sum payment paid as soon as administratively practicable
following October 1, 2010 of $857,027 in exchange for the promises set forth in
paragraphs 3, 4, 5 and 11 of this Agreement.  In no event shall such lump sum
payment be paid later than December 31, 2010.

 

B.        A lump sum payment paid as soon as administratively practicable
following October 1, 2011 of $490,000, in exchange for the promises set forth in
paragraph 6 of this Agreement.  In no event shall such lump sum payment be paid
later than December 31, 2011.

 

1

--------------------------------------------------------------------------------


 

C.        Outplacement services for a period of up to six months provided by
Employer through the service provider Challenger, Gray, & Christmas, Inc. in
exchange for any other promises made by me in this Agreement.  I understand I
may choose to commence these services in 2010 within 30 days of signing this
agreement or on October 1, 2010. These services will continue for six (6) months
after I choose to commence receipt of these services, or until I may be placed
with another employer, whichever should occur first.

 

3.         Release.  I release the following parties from all claims I may have,
known or unknown, against them:

 

·          Employer;

·          Employer’s parent, subsidiary and affiliated companies;

·          Employer’s predecessors; and

·          All of the above companies’ agents, directors, officers, employees,
representatives, fiduciaries, shareholders, successors and assigns.

 

My release of claims includes all claims related to my employment with Employer
or the termination of my employment.  For example, my release includes claims
based on:

 

·          Any federal statute, including:  the False Claims Act (including any
right to share in any recovery by the United States government); Title VII of
the Civil Rights Act of 1964; the Civil Rights Act of 1866; the Civil Rights Act
of 1874; the Age Discrimination in Employment Act (ADEA); the Equal Pay Act; the
Americans with Disabilities Act; the Employee Retirement Income Security Act of
1974; and the National Labor Relations Act;

·          Any state statute, including discrimination and whistleblower
statutes;

·          Any ordinance;

·          Any express or implied contract between Employer and me;

·          Any tort, such as defamation, misrepresentation, infliction of
emotional distress, or fraud;

·          Negligence; or

·          Any other legal theory.

 

My release does not:  (i) affect my right to obtain any vested and
nonforfeitable balance in my accounts under any retirement plan; (ii) preclude
me from exercising any conversion or continuation coverage rights I may have
under Employer’s welfare benefit plans; or (iii) waive my right to file an
administrative charge with or participate in an administrative proceeding
conducted by any governmental agency concerning my employment, although my
release does waive my right to receive any individual remedy, including monetary
damages, in connection with any charge.

 

4.         Cooperation and Assistance.  I agree that I will cooperate (i) with
Employer in the investigation, prosecution or defense of any potential claims or
concerns regarding Employer’s or any affiliates’ business about which I have
relevant knowledge, including by providing truthful information and testimony as
reasonably requested by Employer, and (ii) with all government authorities on
matters pertaining to any investigation, litigation or administrative

 

2

--------------------------------------------------------------------------------


 

proceeding concerning Employer or its affiliates.  Employer will in turn
cooperate and assist me with addressing any such matters and will reimburse me
for any reasonable travel and out-of-pocket expenses I incur in providing such
cooperation.  I further agree to inform Employer of all subpoenas,
correspondence, telephone calls, requests for information, inquiries or other
contacts I may receive from third parties, including governmental agencies,
concerning any fact or circumstances known to me during my employment with
Employer.  I agree to inform Employer within two (2) business days of each such
contact.  Employer will in accordance with its applicable bylaws and internal
company policies indemnify me against any and all claims and losses that may
arise as a result of acts or omissions by me in the scope of my employment,
and/or my service as Vice President, Global Finance & Strategic Services
Division, and as Chief Financial Officer.

 

5.         Non-Disparagement.  I agree not to make any negative comment about or
otherwise disparage Employer or those associated with it orally or in writing,
directly or by implication, to any person, including Employer’s customers or
agents.  I further agree not to provide testimony as an expert or paid witness
on behalf of a party adverse to Employer or its affiliates.  This paragraph does
not prohibit me from testifying pursuant to a subpoena or from accepting witness
fees accompanying a subpoena, and this paragraph in no way limits my right to
file a charge with or participate in any administrative proceeding conducted by
a governmental agency relating to my employment.

 

6.         Restrictive Covenants.  For 12 months following my employment
termination, I will not, directly or indirectly, without Employer’s prior
written consent, do any of the following:

 

a.         Solicit any business competitive with any Caterpillar business from
any person or entity who: (i) was a Caterpillar provider or customer within the
18 months before my employment termination and (ii) with whom I had contact to
further Caterpillar’s business or for whom I performed services, or supervised
the provision of services for, during my employment;

 

b.         Hire, employ, recruit or solicit any Caterpillar employee or
consultant who possesses confidential information of Caterpillar;

 

c.         Induce or influence any Caterpillar employee, consultant, customer or
provider to terminate his, her or its employment or other relationship with
Caterpillar;

 

d.         Engage or participate in, or in any way render services or assistance
to, any business that competes, directly or indirectly, with any Caterpillar
product or service that I participated in, engaged in, or had Confidential
Information regarding, in any geographic territory over which I had
responsibilities, during the 18 months before my employment termination;

 

e.         Assist anyone in any of the activities listed above.

 

If I violate the promises in this paragraph, in addition to all other
remedies, I shall not be entitled to receive any further payments or benefits
under this Agreement.  However, my obligations, releases, and promises in this
Agreement shall survive and be continuing.  I specifically

 

3

--------------------------------------------------------------------------------


 

acknowledge and agree that that the consideration already provided by this
Agreement is sufficient for the continuing obligations, releases and covenants
herein.

 

7.         Acknowledgment of Obligations.   I acknowledge that during my
employment, I developed and have been exposed to trade secrets or confidential
information regarding Employer and its affiliates, including business
strategies, operations, and actual and potential customers and suppliers
(“Confidential Information”).  Employer considers such Confidential Information
to be valuable and proprietary.  I agree that after my termination date I remain
bound by the Intellectual Property Agreement that I signed during my employment
with Employer.  I acknowledge that I am under a continuing obligation to keep
confidential, not disclose and not use any confidential information except as
specifically authorized by Employer.  I understand I will be required to sign an
Exit Statement upon my separation from employment that reaffirms these
obligations regarding trade secret and confidential information.  Should I gain
employment at other employers in the future, I understand that Employer has
Conflict of Interest guidelines in effect that may impact its purchasing
relationships and practices with such possible employers, as stated in
Employer’s Purchasing Practices No. 49. Both Employer and I agree that I should
contact the Chief Financial Officer so that Employer may determine whether any
such restriction on my future employment exists by operation of this Agreement,
or whether any conflict of interest as contemplated by Purchasing Practices
No.49 exists regarding my employment opportunities with such possible
employers.  Regarding the obligations of Purchasing Practices No.49, Employer
and I agree that we will each use our best efforts to assess whether such
conflict of interest may be avoided prior to my accepting employment with such
other employers.

 

8.         Disclosure.  I have reviewed Employer’s Worldwide Code of Business
Conduct (the “Code”) and I understand my obligations to Employer under the
Code.  I agree that I have been given an adequate opportunity to advise
Employer, and that I have fully and truthfully advised Employer, of any facts
that I am aware of that constitute or might constitute a violation of the Code,
any other Employer policies, or any ethical, legal or contractual standards or
obligations of Employer or its affiliates. If I learn of such facts in the
future, I agree to report them to Employer by contacting Employer’s Office of
Business Practices.

 

9.         Stock Options, Restricted Stock, Restricted Stock Units, Stock
Appreciation Rights.  Nothing in this Agreement is intended to or does supersede
or otherwise affects the terms of any agreement, award document or certificate
relating to a grant of stock options, restricted stock, restricted stock units
or stock appreciation rights under the equity plans.  My rights and obligations
under any such agreement, award document or certificate, including but not
limited to any restrictive covenants, remain in full force and effect according
to their terms.

 

10.       Reference.  I agree that I will direct all inquiries regarding my
employment, including those from prospective employers, to Employer’s Chief
Financial Officer.

 

11.       Confidentiality of Agreement.  Both Employer and I will keep this
Agreement confidential except as required by law and I will not disclose its
terms to anyone except my spouse or domestic partner, legal counsel, and
financial or tax advisor, provided these individuals agree to be bound by the
terms of this confidentiality provision, and as required by law.

 

4

--------------------------------------------------------------------------------


 

12.       Judicial Modification and Severability.  If any of this Agreement’s
provisions is determined to be unenforceable, Both Employer and I agree that
such provision should be modified so that it is enforceable or, if modification
is not possible, that it should be severed, and the enforceability of the
remaining provisions will not be affected by such modification or severance.

 

13.       Period to Consider Signing Agreement.  I have 45 days to consider
whether to sign this Agreement.

 

14.       Revocation Period.  I may revoke this Agreement up to 7 days after I
sign it.  To be effective, my revocation must be:  (i) in writing; (ii) sent to
Alexander C. Giftos, Senior Corporate Counsel, 100 NE Adams Street, Peoria, IL
61629; and (iii) sent within the 7-day period in a manner that provides proof it
was sent (e.g., postmarked within the 7-day period).

 

15.       Consulting an Attorney.  I understand that Employer has advised me to
consult with an attorney prior to signing this Agreement, but that any legal
consultation is at my own expense.  I agree that I have had an adequate
opportunity to consult with an attorney, I have read and understand this
Agreement, and I am voluntarily signing this Agreement.

 

16.       Internal Revenue Code Section 409A. I understand and agree that the
separation payments made pursuant to this Agreement do not constitute deferred
compensation for purposes of Section 409A of the Internal Revenue Code of 1986
and its accompanying regulations (“Section 409A”).   Specifically, the payment
described in Section 2.A. of this Agreement will be made in a manner that will
cause it to be a short-term deferral as described in Treas. Reg. §
1.409A-1(b)(4) and the payment described in Section 2.B. constitutes separation
pay due to involuntary separation from service as described in Treas. Reg. §
1.409A-1(b)(9)(iii).  This Agreement shall be implemented and construed in a
manner to give effect to the foregoing.  In no event whatsoever shall Employer
or any of its affiliates be liable for any tax, interest or penalties that may
be imposed on me pursuant to Section 409A.  Neither Employer nor any of its
affiliates have any obligation to indemnify or otherwise hold me harmless from
any such taxes, interest or penalties, or liability for any damages related
thereto

 

17.       Non-Admission.  Nothing in this Agreement is intended to be an
admission by Employer or myself that either party has violated any law or
engaged in any wrongdoing.

 

18.       Governing Law.  This Agreement is governed by Illinois law.

 

19.       Entire Agreement.  This Agreement and any other documents referenced
in it are the entire agreement between Employer and me regarding my employment
termination.  I agree that this Agreement may only be changed by a written
amendment signed by both Employer and me.  Any changes to this Agreement after
it was first presented to me, whether material or immaterial, do not restart the
decision period described in the Section entitled “Period to Consider Signing
Agreement.”

 

 

Date    5/24/10

/s/ David B. Burritt

 

David B. Burritt

 

 

 

CATERPILLAR INC.

 

 

Date    5/25/10

/s/ Gregory S. Folley

 

Gregory S. Folley

 

Vice President, Human Services Division

 

5

--------------------------------------------------------------------------------